Citation Nr: 1444253	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-50 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for an abdominal aortic aneurysm.

2.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1954 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran was scheduled for a Travel Board hearing in July 2014 but requested that the hearing be cancelled and that the appeal continue with regard to the issues listed on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 statement in support of claim, the Veteran requested that he be afforded a new VA examination with regard to the above disorders as the last VA examination was more than one year old and his symptoms had increased in severity.  

In her August 2014 brief, the Veteran's representative also requested that the Veteran be afforded new VA examinations as the Veteran had reported that the symptoms associated with these disabilities had increased in severity.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide a lay statement that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

The last VA treatment records associated with current record date back to September 2012.  An attempt should be made to obtain up-to-date copies of all VA treatment records from September 2012 to the present.  

The Veteran has received treatment from other federal facilities in the past, including Brook Army Medical Center and Wilford Hall Medical Center.  The Veteran should be requested to identify other facilities, federal and private, where he has received treatment for hypertension or an abdominal aortic aneurysm since September 2012, with attempts being made to obtain these records after proper authorization has been provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to associate with the record copies of the Veteran's VA treatment records from any identified VA facility for the period since September 2012. 

2.  The RO should request that the Veteran identify the name and addresses of all treatment providers other than VA who have treated him for hypertension and/or an abdominal aortic aneurysm since September 2012.  Following receipt of necessary written authorizations to obtain treatment records from those facilities obtain and associate these treatment records with the record.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertension and abdominal aortic aneurysm disorders.  All indicated studies should be performed.  The claims file, including records in Virtual VA, VBMS, and CAPRI should be made available to and be reviewed by the examiner with the examiner noting such review in the report.  

As it relates to the hypertension claim, the examiner should report the nature and severity of all symptomatology associated with the Veteran's hypertension with particularity to the criteria of Diagnostic Code(7101. 

As it relates to the abdominal aortic aneurysm, the examiner should report the nature and severity of all symptomatology associated with the Veteran's aortic abdominal aneurysm, if any, as well as the size of the aneurysm.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

